DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
The paragraph between from lines 3 to 10 on page 5 appear to contain a grammatical error.  Going forwards with examination, the paragraph is interpreted to be:
--In order to fasten the measuring body 30 inside the cavity 12, the inner wall of the cavity 13 comprises a fastening bracket 40 which, on the one hand, is fastened to the wall 11 of the pressure sensor 10 and to which, on the other hand, is fastened to the measuring body 30. The shape of the fastening bracket 40 and the fastening to the measuring body 30 are designed so that said measuring body 30 can deform by bending, hence the fastening points between the fastening bracket 40 and the measuring body 30 are spaced from said fastening bracket 40.--

--As is visible in 3, the cavity 12 of the pressure sensor 10 is divided into two chambers by the measuring body 30 and the fastening bracket 40, a first chamber 13a positioned on the side of the first diaphragm 20a and a second chamber 13b positioned on the side of the second diaphragm 20b. The fastening bracket 40 comprises a bore 41 to allow the connection member 50 to pass, and to allow the fluid to circulate between the first chamber 13a and the second chamber 13b. The measuring body 30 also comprises bores 32 in order to allow the fluid to circulate between the first chamber 13a and the second chamber 13b. Thus, any movement of the first diaphragm 20a or of the second diaphragm 2b causes a liquid movement between the first chamber 13a and the second chamber 13b.--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boonshaft (US 3,167,963).
Boonshaft teaches:
1.    A pressure sensor (11) comprising (See fig. 1, reproduced below)
a cavity containing a liquid (which is incompressible; Col. 1, lines 70-72), said cavity being closed at a first end by a first diaphragm (19) and at a second end by a second diaphragm (18), and 
a measuring body (16) which comprises a strain gauge (Col. 1, line 67: “a strain gauge 16”) positioned inside said cavity, characterized in that 


    PNG
    media_image1.png
    534
    708
    media_image1.png
    Greyscale


4.    The pressure sensor (11) according to claim 1, wherein the connection member (22, 28) comprises a first end (22) in contact with the first diaphragm (19), the first end (22) of said connection member (22, 28) comprising a diameter greater than the rest (28) of said connection member (as seen at least in fig. 1).

6.    The pressure sensor (11) according to claim 1, wherein the measuring body (16) is a disk, the contour of which is fastened to an inner wall (17) of the cavity of the pressure sensor (11), the connection member (16) being fastened to the center of said disk (as evident from at least fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boonshaft..
7, 8.    Boonshaft teaches the pressure sensor (11) according to claim 1, but is silent about:  
wherein the measuring body (16) is a plate with a square cross section, the contour of which is fastened to an inner wall (17) of the cavity of the pressure sensor (11), the connection member (22, 28) being fastened to said plate (as claimed in claim 7), and 
wherein the measuring body (16) is a bar, the two ends of which are fastened to an inner wall (17) of the cavity of the pressure sensor (11), the connection member (22, 28) being fastened to the center of said bar (as claimed in claim 8).
However, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955).  In the present case, it appears that the measuring body (16) in Boonshaft would work well regardless of any particular shape of the measuring body (16) which may be a round shape (as shown in fig. 1), or any other shape like a square shape, or bar shape.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to modify the measuring body (16) to be any shape, including but not limited to a round shape, square shape, or bar shape, in order to provide design flexibility for example.  Obviously, the connection member would be fastened to said plate (as claimed in claim 7), or the connection member (22, 28) being fastened to the center of said bar (as claimed in claim 8), as in the case of the round shape measuring body (16).


However, Boonshaft teaches that the liquid is incompressible (Col. 1, lines 70-72).  It’s well known that oil is incompressible.  It’s also well known that oil is commonly used as pressure transfer fluid (fill fluid) in a pressure sensor (See applicant’s disclosure “Background of the invention”).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the liquid be oil, since Boonshaft teaches that the liquid is incompressible.  It’s well known that oil is incompressible.  It’s also well known that oil is commonly used as pressure transfer fluid (fill fluid) in a pressure sensor.  As a result, the oil would well serve as a pressure transfer fluid (fill fluid) in the pressure sensor (11).

Allowable Subject Matter
Claims 2-3 and 5/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the cavity (12) comprises a first chamber (13a) positioned on the side of the first diaphragm (20a), and a second chamber (136) positioned on the side of the second diaphragm (20b), said pressure sensor (10) comprising an overpressure safety device configured to prevent the circulation of liquid between the first chamber (43a) and the second chamber (13b) when a pressure difference between a first pressure exerted on the first diaphragm (20a) and a second pressure exerted on the second diaphragm- (20b) exceeds a threshold value.”
(Claim 3 is dependent on claim 2.) 

“wherein the cavity (12) is separated into a first chamber (13a) positioned on the side of the first diaphragm (20a) and a second chamber (13b) positioned on the side of the second diaphragm (20b), the first chamber (13a) and the second chamber (13b) being separated by a measuring body (30), the measuring body (30) comprising bores (32) for the circulation of liquid between the first chamber (13a) and the second chamber (13b).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 28, 2022